Name: Council Regulation (EEC) No 705/79 of 9 April 1979 amending, with respect to the Italian lira, Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4 . 79 Official Journal of the European Communities No L 89/ 1 I (Acts whose publication is obligator)') COUNCIL REGULATION (EEC) No 705/79 of 9 April 1979 amending, with respect to the Italian lira , Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543 /73 (2 ), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas the representative rates currently applicable were fixed by Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture (3 ), as last amended by Regulation (EEC) No 643/79 (4) ; whereas the last fixing in respect of France, Ireland , Italy and the United Kingdom brought representative rates closer to economic reality ; whereas , however, the situation in the wine sector in Italy makes it desirable that the new repre ­ sentative rate take effect immediately in that sector ; Whereas the Monetary Committee will be consulted and whereas , in view of the urgency, the measures envisaged should be adopted under the conditions laid down in Article 3 (2) of Regulation No 129 , (a) 9 April 1979 for the milk and milk products , beef and veal , pigmeat and wine sectors ; however, other dates may be set for the distilla ­ tion operations in the wine sector ; (b) 1 July 1979 for the isoglucose sector ; (c) 1 August 1979 for the eggs, poultry, ovalbumin and lactalbumin sectors ; (d) 1 January 1980 for the fishery products sector ; (e) the beginning of the 1979/80 marketing year, with the exception of that indicated under (g), for other products in respect of which the marketing year has not yet begun at the date of the entry into force of Regulation (EEC) No 643/79 ( i ) ; ( f) the date of the fixing of the amount of aid to producers in respect of the 1978 crop for the hops sector ; (g) 9 April 1979 :  for the additional aid referred to in Article 1 (2) of Regulation (EEC) No 2511 /69,  in all other cases not mentioned above . However, following the Council Decision concerning the fixing of agricultural prices for the 1979/80 marketing year, the representative rate of Lit 100 = 0 0788644 unit of account shall be applicable :  from the date of application of the prices for the 1979/80 marketing year for beef and veal and for milk and milk products ; for all the products, with the exception of the wine sector, for which the rate referred to in the first paragraph applies on that date ,  from 16 December 1979 for the wine sector ; however, other dates may be set for the distilla ­ tion operations ; HAS ADOPTED THIS REGULATION : Article 1 Article 2a (4) of Regulation (EEC) No 878/77 is hereby replaced by the following paragraph : '4 . By way of derogation from paragraph 2, as regards the Italian lira , the representative rate of Lit 100 = 0-0823045 unit of account shall apply with effect from : (&gt;) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (2 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . ( 3 ) OJ No L 106, 29 . 4 . 1977, p. 27 . (4 ) OJ No L 83 , 3 . 4 . 1979 , p. 1 . No L 89 /2 Official Journal of the European Communities 9 . 4 . 79  from the dates referred to in the first para ­ graph : in all remaining cases . A rticle 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Comm unities.(&gt;) OJ No L 83 , 3 . 4 . 1979 , p. 1 .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 April 1979 . For the Council The President M. d'ORNANO